Citation Nr: 1434818	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-23 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a sebaceous cyst of the penis.

2. Entitlement to a rating in excess of 10 percent for hypertension.

3. Entitlement to a rating in excess of 10 percent for tinea cruris, dermatophytosis, and groin rash prior to April 26, 2012.  

4. Entitlement to a rating in excess of 30 percent for tinea cruris, dermatophytosis, and groin rash from April 26, 2012.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to May 1969, July 1969 to July 1972, December 1972 to February 1976, and January 1977 to July 1977. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision issued by the RO. In September 2011, the Veteran testified before a Veterans Law Judge (VLJ) who has since retired; a transcript of the hearing is of record. The Veteran was afforded the opportunity for a new hearing in January 2013, which he effectively declined by not responding to the notice within 30 days.

The Board remanded the claims on appeal in February 2012 for further development. Some of the development has been completed, and the case has since been returned to the Board for appellate review. In October 2012, the RO increased the ratings for the service-connected for tinea cruris, dermatophytosis, and groin rash to 30 percent effective on April 26, 2012. The issues as stated on the title page reflect the higher ratings assigned for the tinea cruris, dermatophytosis, and groin rash for various stages of the appeal period.  

The issues of entitlement to service connection for a sebaceous cyst of the penis and entitlement to higher ratings for tinea cruris, dermatophytosis, and groin rash are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Hypertension is not shown to be productive of diastolic pressure readings that are predominantly 110 or more, or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.104 Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In this case, in a June 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluation and effective dates were assigned, and the type of evidence which impacted those determinations. The May 2008 Statement of the Case (SOC) set forth the applicable criteria for rating hypertension. The claim was later readjudicated in the January 2010 Supplemental SOC. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include private treatment records, VA treatment records, and VA examination reports.

This appeal was remanded by the Board in February 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand, in pertinent part, requested that the RO schedule the Veteran for a contemporaneous VA examination to evaluate the manifestations and severity of the hypertension. This development was completed. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Given the above, no further action related to the duties to notify and assist is required in this case.  

Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013). 

The rating for the Veteran's hypertension has been assigned pursuant to Diagnostic Code 7101. See 38 C.F.R. § 4.104. A 10 percent rating is warranted for hypertension manifested by diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is assigned for hypertension manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Higher ratings are also available based on even higher diastolic pressure readings.

In this case, the Board concludes that the manifestations of the Veteran's hypertension do not warrant assignment of a rating in excess of 10 percent.

The March 2006 report of VA examination reflects that the Veteran's blood pressure readings were 158/90, 162/92 and 160/92. The November 2008 report of VA examination reflects that the Veteran's blood pressure was 138/84. The April 2012 report of VA examination reflects that the Veteran's blood pressure readings were 148/89, 155/91 and 147/83. The examiner indicated that the Veteran did not have a history of diastolic blood pressure elevation of predominantly 100 or more.
  
In order to warrant a 20 percent rating there must be evidence of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. Based on the above, the Board finds that the criteria for a 20 percent rating for hypertension are not met. In this regard, the Board notes that the evidence as described above establishes that the Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. 

The Board has also considered the Veteran's assertions as to the severity of his manifestations; however, the Board finds the objective medical evidence to be more probative than his lay assertions in determining that his hypertension does not meet the criteria for a rating in excess of 10 percent. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran has not challenged the adequacy of the examinations or asserted that they were performed in an insufficient manner. In addition, testing required for application of the Rating Schedule was undertaken and the examiners commented on the severity and effects of hypertension. Thus, the Board finds that the examinations were fully adequate for the Board to make an informed decision. On this record, a rating in excess of 10 percent for the service-connected hypertension is not warranted.

The above determination is based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321.

Consideration of referral for an extra-schedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extra-schedular rating is warranted. 

In this case, the evidence reflects that the Veteran's hypertension does not exhibit governing norms such as marked interference with employment or frequent hospitalization. There is no suggestion by the Veteran or medical evidence that the Veteran has been hospitalized for his hypertension.  In fact, during the May and November 2008 VA examinations it was specifically noted that the Veteran had no hospitalizations as a result of hypertension. Likewise, the Veteran has not alleged and the evidence does not reflect that he has experienced marked interference with employment, i.e., beyond that contemplated by the assigned 10 percent rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). Therefore, referral for consideration of an extra-schedular rating for hypertension is not warranted. 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for the service-connected hypertension is denied.


REMAND

With regard to the Veteran's claim for entitlement to service connection for a sebaceous cyst of the penis, the Board finds the April 2012 VA examination inadequate. The examiner provided an inadequate explanation for his conclusion that "it would be only with resort to mere speculation to opine whether or not the Veteran's current left scrotal sebaceous cyst was caused or aggravated to any degree by his military service." See Jones v. Shinseki, 23 Vet. App. 382 (2009) (examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes). The examiner's rationale was that the service medical record is silent for any scrotal sebaceous cyst; therefore, there was no current objective evidence that the Veteran's current left scrotal sebaceous cyst was caused or aggravated to any degree by his military service. However, the Board notes that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Thus, the rationale for not being able to offer an opinion is insufficient. The Board further notes that while a scrotal sebaceous cyst may not have been referenced in the service treatment records the Veteran did have sores on the end of his penis in May 1970. It appears that these sores were assessed as tropical ulcers. Such should be considered by the examiner. Given the inadequacy of the examination, an addendum opinion is needed. 

Further action is also required for the claim for higher ratings for service-connected tinea cruris, dermatophytosis, and groin rash. It appears that during the course of this appeal the AOJ erroneously adjudicated a new claim for an increased rating for this disability.  See VA Rating Decision issued June 3, 2014. In connection with that claim, the Veteran was afforded a VA skin examination in June 2014. The findings on examination are relevant to the issue on appeal yet have not been discussed in a supplemental statement of the case nor has the Veteran waived initial AOJ review of the findings. See 38 C.F.R. § 20.1304 (2013). In any event, additional medical findings are needed, necessitating a remand of this issue.  

The more recent VA examinations show findings related to eczema, dermatophytosis and tinea cruris. There are remaining questions regarding the relationship between eczema and the service-connected skin disability. In addition, the disability benefits questionnaire used to evaluate the skin disability has elicited findings that may be too general for adjudicating this claim. For example, on the June 2014 report of examination, the examiner checked boxes indicating that eczema involved greater than 20 percent but less than 41 percent of the total body area and infections of the skin involved less than 5 percent of the total body area. Based on the reported findings, combined together the eczema and infections of the skin affect anywhere from approximately 21 percent to 44 percent of the total body. More specificity may be required for rating the Veteran's disability. As such, another VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed sebaceous cyst of the penis. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to include the April 2012 VA skin diseases examination report, the examiner should provide an opinion with supporting rationale as to the following: 

Whether it is at least as likely as not (50 percent probability or better) the claimed sebaceous cyst of the penis had its onset due to disease or injury sustained in service or is otherwise related to the Veteran's periods of service. The examiner should specifically address the significance, if any, of the sores on the end of the penis reported in May 1970 and assessed as tropical ulcers.  

If the requested opinion cannot be provided without resort to mere speculation, the examiner should so state.  However, any such determination should be supported by a fully reasoned explanation. It must be clear that the examiner has indeed considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis. To the extent reference to medical treatises or studies may be helpful, this should be accomplished. The examiner should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a claimed in-service injury or event can possibly cause the claimed sebaceous cyst of the penis; or if the actual cause cannot be selected from multiple potential causes. The examiner must explain what facts cannot be determined and why.

Again, the examiner must provide a complete rationale for all the findings and opinions.  

2. Schedule the Veteran for a VA skin examination to determine the extent of his tinea cruris, dermatophytosis, and groin rash.  The entire claims file (both the paper file and any electronic portion of the file) must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

In addition to the normally requested findings, the examiner should comment on the following:
(a) Specific findings related to the percentage of areas affected by the diagnosed skin disabilities (e.g., 30 percent (as opposed to greater than 20 percent but less than 40 percent)).
(b) Whether the eczema is clearly a disability separate from the service-connected tinea cruris, dermatophytosis, and groin rash.
(c) Whether the percentage of areas affected by the service-connected tinea cruris, dermatophytosis, and groin rash can be clearly separated from the percentage of areas affected by eczema. 

If the requested opinions cannot be provided without resort to mere speculation, the examiner should so state.  However, any such determination should be supported by a fully reasoned explanation. It must be clear that the examiner has indeed considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis. To the extent reference to medical treatises or studies may be helpful, this should be accomplished. The examiner should clearly identify precisely what facts cannot be determined. The examiner must explain what facts cannot be determined and why.

The examiner must provide a complete rationale for all the findings and opinions.  

3. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
  


____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


